Citation Nr: 1816444	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-35 436	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to sarcoidosis.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to December 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Buffalo, New York.  

In April 2017, the Board issued a decision denying service connection for hepatitis C and cirrhosis of the liver, the claim rating for increased for pseudofolliculitis barbae, the claims for earlier effective dates for the award of service connection for status post right and left bunionectomy, and the claims for clear and unmistakable error in the March 2009 rating decision denying service connection for bunion removal and bilateral pes planus.  

The Board also remanded the service-connection claims for left ankle disability, sarcoidosis and diabetes mellitus to the Agency of Original Jurisdiction (AOJ) for additional development.  

In January 2018, the AOJ issued a rating decision awarding service connection for left ankle disability, characterized as chronic/recurrent left lateral collateral ligament sprain of the left ankle.  As this decision represents a full grant of the benefits previously sought on appeal, it is no longer before the Board.

The remaining claims have since returned to the Board for the purpose of appellate disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).




FINDINGS OF FACT

1. Sarcoidosis did not manifest in service or within one year of discharge from service, and is not otherwise attributable to service.

2.  Diabetes mellitus did not manifest in service or within one year of discharge from service, and is not otherwise attributable to service or to service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for sarcoidosis have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for diabetes mellitus, to include as secondary to sarcoidosis, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran has not raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

With respect to the duty to assist, the Board notes that this matter was remanded in April 2017 to attempt to obtain records from the Bronx VA Medical Center and St. Barnabas Hospital dated in the 1980s.  In May 2017, the AOJ received notification from the Bronx VA Medical Center that they had no records from this period.  The Veteran has not submitted additional records or authorization to obtain outstanding treatment records in response to a request for records.

In addition, the Veteran was afforded a VA examination in January 2018 to determine the nature and etiology of the claimed sarcoidosis and diabetes mellitus, with findings responsive to the Board's instructions.  

Accordingly, the Board finds that there has been substantial compliance with its remand instruction.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. With respect to the current appeal, that list includes sarcoidosis.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sarcoidosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A. Sarcoidosis

The Veteran contends that he is entitled to service connection for sarcoidosis, as he believes that this condition had its onset in service or shortly after discharge from service.

In his December 2012 statement in support of claim, the Veteran reported that he was diagnosed with sarcoidosis shortly after discharge from service in 1979 or 1980.  He was first treated at a private hospital (St. Barnabas), and then at the Bronx VA Medical Center.

The Veteran's service treatment records do not contain any complaint, finding, or diagnosis related to sarcoidosis in particular; however, he was assessed with upper respiratory infection on occasion with complaint of cough and congestion.  For example, in November 1977, he was seen for runny nose, cough, headaches and malaise, and assessed with upper respiratory infection.  On report of medical history at discharge in November 1978, the Veteran denied shortness of breath, asthma, pain or pressure in the chest, or chronic cough.  No respiratory abnormalities were found on November 1978 discharge examination, and a chest x-ray was negative.

An August 1989 treatment report from Park Ridge Medical Center reflects a past medical history of diabetes.  A history or diagnosis of sarcoidosis was not noted.

A May 2008 VA pulmonary outpatient consult reflects that the Veteran reported being told he had a chest x-ray suggestive of sarcoidosis around 1985.  He subsequently underwent diagnostic workup, including lung biopsy that was positive for sarcoidosis.  

An August 2008 VA treatment report reflects a history of sarcoidosis, diagnosed in the 1980s.  Continued VA treatment records reflect history of sarcoidosis diagnosed in the 1980s.  A March 2010 VA pulmonary clinic note reflects that sarcoid was diagnosed in 1981 radiologically, then through biopsy in 1985.

On VA examination in January 2018, the Veteran reported symptoms of shortness of breath and dry cough, for which he used Albuterol when needed.  After physical examination, the examiner diagnosed sarcoidosis.

Upon review of the claims file, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service event or illness.   In so finding, the examiner noted that there were no available records from the Bronx VA Medical Center stated that the Veteran was diagnosed with sarcoidosis shortly after service.  The examiner noted that the Veteran stated that he was diagnosed with sarcoid shortly after he left service, but there were no records documenting the diagnosis.  The Veteran's report of sarcoid in the 1980s was a self-report without any objective medical documentation.   He indicated that if records from the Bronx VA or St. Barnabas hospital, including x-ray, were obtained, he would update the opinion.

Regarding the symptoms documented in service, the examiner noted that symptoms of runny nose, cough, headache, cold, and congestion are symptoms of cold, not sarcoid, because the symptoms resolves and the discharge examination was negative for persistent symptoms.  Symptoms of pulmonary sarcoid included persistent dry cough, shortness of breath, wheezing, and chest pain.  These symptoms were not listed anywhere in service treatment records  

In sum, there is post-service diagnosis of sarcoidosis.  However, there is no credible evidence that the Veteran's sarcoidosis had its onset in service or is otherwise related to service.  The first medical indication of diagnosis of sarcoidosis is in 2008.  The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).

Moreover, the only pertinent medical opinion of record is that of the January 2018 VA examiner, who had a thorough review of all pertinent evidence and found it less likely than not that the Veteran's sarcoidosis had its onset in service or within one year of discharge thereof, or is otherwise related to service.  Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

Likewise, there is no credible evidence that the disability first manifest in service or within one year of service.  

The Board acknowledges the Veteran's report of earlier diagnosis of sarcoidosis.  As noted above, the Veteran has reported various dates of diagnosis of sarcoidosis in treatment records and in written statements, including 1979, 1980, 1985, and the 1980s in general.  These inconsistencies and general statements as to onset compel the Board to find that the Veteran's recent statements of a date of onset within one year of discharge are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character. The Veteran is attempting to recollect events that transpired a long time ago, and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements.  See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot assign them probative weight.  Id.  

The Board has also considered the VA outpatient treatment records noting a date of diagnosis of 1981.  However, the notations are based on the Veteran's self-report. Such information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Regardless, this date of diagnosis does not place onset of the disability in service or within one year of discharge from service in December 1978.

Thus, the Board concludes that sarcoidosis was first manifest years post service and that there is no nexus to service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent that the Veteran's relates his sarcoidosis to service, he is competent to testify to his observations.  However, on the question as to whether current sarcoidosis had its onset in service, or one year of discharge therein, or is otherwise related to service, the specific, reasoned opinion of the VA examiner is of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

Accordingly, the claim for service connection for sarcoidosis must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Diabetes Mellitus

In a December 2012 statement in support of claim, the Veteran reported that he was given Prednisone for treatment of sarcoidosis, and he developed diabetes as a result.  He thus expressed that he was entitled to service connection for diabetes mellitus on a secondary basis.

At the outset, the Board notes that the Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed diabetes mellitus.  No related abnormalities were found on November 1978 discharge examination. 

An August 1989 treatment report from Park Ridge Medical Center reflects a past medical history of diabetes.  

VA treatment records dated as early as 1998 reflect diagnosis and treatment of diabetes mellitus.  An October 2001 VA treatment report reflects that the Veteran had been on insulin since approximately 1986, and prior to that had been taking oral medication for a few years.

With respect to diabetes and sarcoidosis, the January 2018 VA examiner opined that the claimed condition was less likely than not proximately due to or the result of sarcoidosis.  The examiner noted that while the Veteran was on Prednisone in the past and this did increase his blood sugar slightly which necessitated his insulin dosage to be adjusted, once the insulin was adjusted, the sugar level came down.  Thus, there was no permanent aggravation was noted.  Citing to relevant medical literature, the examiner further noted that the Veteran's Prednisone use did not cause his diabetes, as his diabetes predated use and had persisted despite the fact he had been off of this treatment for many years.  Regarding diabetes and service, there was a negative test while the Veteran was in service in November 1978, and therefore he did not have diabetes in service.

As to service connection on a direct basis, the evidence of record weighs against a finding that diabetes mellitus disease was present during active service or within the first post-service year, or is otherwise related to disease or injury in active service.  Diabetes mellitus was not noted during service or within one year of separation.  In addition, and the Veteran did not have characteristic manifestations sufficient to identify the disease.  Rather, the separation examination was normal, and the first indication of post-service diagnosis of diabetes mellitus was in 1989.  

Again, the Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.

Furthermore, the Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that either claimed disability is related to active service.  Post-service continuity of symptomatology of diabetes mellitus has not been established, and the Veteran does not contend any relationship to service.

Moreover, the January 2018 VA examiner also concluded that the Veteran's diabetes mellitus was not incurred in service, and there is no opinion to the contrary.

With regard to the claim for service connection on a secondary basis, the Board notes the negative opinion of the January 2018 VA examiner.  Regardless, the denial of entitlement to service connection for sarcoidosis precludes entitlement to service connection for diabetes mellitus on a secondary basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection for a secondary condition as a matter of law.  See 38 C.F.R. § 3.310(a), (b) (providing for service connection for a disability only where such disability is proximately due to, the result of, or aggravated by, a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the Veteran's statements regarding his diabetes mellitus and linking it to the medication used to treat his sarcoidosis; however, as service-connection is not in effect for sarcoidosis, these statements do not provide a basis to allow the claim.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for diabetes mellitus, to include as secondary to sarcoidosis, is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


